Citation Nr: 0740660	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-28 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to a rating in excess of 20 percent disabling 
for a left major pectoralis injury. 

4.  Entitlement to a rating in excess of 10 percent disabling 
for a right patellar tendonitis.  



REPRESENTATION

Appellant represented by:	John Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from March 1987 to June 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia which in part, declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  

Also in the same September 2003 rating decision, the RO 
denied entitlement to a rating in excess of 20 percent 
disabling for a left major pectoralis injury, and a rating in 
excess of 10 percent disabling for a right patellar 
tendonitis.  The Board finds that an October 2003 statement 
serves as a timely notice of disagreement (NOD) with the 
denial of increased ratings for these disorders.  To date, no 
statement of the case (SOC) addressing this matter has been 
issued by the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The reopened claim for service connection for a psychiatric 
disorder and the increased rating and effective date claims 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A June 2000 rating decision denied the veteran's 
application seeking to reopen a claim for service connection 
for a psychiatric disorder.  The veteran was provided 
notification of the rating decision and of his appellate 
rights later in July 2000; however, he did not appeal this 
determination.

2.  New evidence received since the June 2000 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSION OF LAW

New and material evidence has been received since the June 
2000 decision, and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 &. Supp. 2006); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, the veteran's claim on 
appeal was received in December 2002.  A duty to assist 
letter addressing the new and material issue was issued in 
June 2003, prior to the September 2003 rating decision that 
denied this issue.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
this claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  New and Material Evidence

Service connection for a psychiatric disorder was originally 
denied by the RO in a February 1991 rating decision on the 
basis that there was no evidence of a psychiatric disability 
during service, nor of a psychosis within one year of leaving 
the service.  The veteran appealed this decision to the Board 
and following an unfavorable Board decision on this issue in 
September 1993, he appealed to the Court, which vacated and 
remanded the September 1993 decision.  Following further 
actions taken on the matter, the Board denied service 
connection in a final decision dated in March 1998.  The 
Board determined that the evidence failed to show the 
presence of a psychiatric disability during service, nor of a 
psychosis within one year of leaving the service and pointed 
out that the evidence of treatment for alcohol abuse was due 
to willful misconduct and not a disability for VA purposes.  
The most recent prior final denial was a June 2000 RO rating 
decision, which determined that the veteran had not submitted 
new and material evidence to reopen his claim as the evidence 
submitted was cumulative and redundant.  Notice was sent in 
July 2000 which provided him with information as to his 
procedural and appellate rights.  He failed to appeal and 
this denial became final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  He filed to reopen his 
claim in December 2002.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence 
is new and material, VA must determine whether such evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Among the evidence received prior to the RO's June 2000 
rating were service medical records including a February 1987 
entrance examination revealing a normal psychiatric 
examination and the accompanying report of medical history 
revealed him to say no to any symptoms of a psychiatric 
nature.  In September 1988 he was enrolled in a treatment 
program for alcohol abuse.  He had a history of 1 article 15 
but no civilian arrests or convictions.  A November 1988 
progress report indicated that his rehab was going well.  An 
April 1989 separation examination was normal although the 
report of medical history revealed him to say "yes" to 
whether he had depression or excess worry.  He checked "no" 
to the remaining questions of possible psychiatric problems.  
Also in April 1989 he had a pending chapter from the army and 
it was requested that he be given a physical and mental 
evaluation as part of chapter proceedings.  An April 1989 
report of mental status evaluation revealed his behavior to 
be normal, he was fully alert, his mood or effect was 
unremarkable and he was cleared for administrative action as 
deemed appropriate by command.  

Also before the RO in June 2000 were VA treatment records 
from 1990 revealing complaints in October 1990 of chest pains 
and hearing voices, but without homicidal or suicidal 
ideations.  The rest of the examination addressed orthopedic 
complaints.  He was hospitalized from November to December 
1990 for stress, anxiety and paranoid thought.  He had been 
committed by family members as he had been disorganized, 
disheveled, confused and unable to function.  He had also 
been abusing alcohol heavily in the past few weeks.  
Following a course of treatment with antipsychotic 
medications and therapy he was discharged improved and the 
impression was brief psychotic episode and alcoholic 
dependence.  

Also before the RO in June 2000 was a March 1991 Social 
Security examination which noted psychotic symptoms including 
hearing voices, paranoid thoughts, difficulty telling reality 
apart from nonreality, and concentration problems.  He gave a 
history of outpatient treatment at the VA since November 1990 
and a 30 day hospital stay for psychiatric symptoms in 
November 1990.  Mental examination showed somewhat 
inappropriate behavior and blunted affect.  He reported 
auditory and visual hallucinations during the course of the 
examination and also reported intense persecutory delusions 
and thought broadcasting and other evidence of psychotic 
thought.  Following the examination the diagnosis was 
schizophrenia and alcohol dependency by history.  

Private treatment records previously before the RO include a 
record from May 1991 which revealed the veteran to have been 
recently awarded Social Security benefits for mental 
dysfunction and a recent increase in symptoms.  Following an 
examination that included psychotic symptoms such as audio 
hallucinations, impaired concentration, depressed mood, 
anxious effect, the impression was schizophrenia and alcohol 
dependence by history.  He was hospitalized again in May 1992 
on an emergency basis following bizarre behavior reported by 
family members and was treated for and diagnosed with 
schizophrenia, paranoid type.  He had a repeated 
hospitalization for psychotic symptoms as well as depression 
and mood swings and continued to be diagnosed with 
schizophrenia, paranoid type with affective features.  

Also before the RO in June 2000 were lay statements from 
acquaintances of the veteran, received in 1992 and stating he 
had exhibited bizarre behavior since June 1989.  
Additionally, the RO was in receipt of veteran's testimony 
from a hearing at the RO in August 1992, to the effect that 
he had difficulty establishing meaningful relationships in 
service and that he received company punishments in the form 
of Article 15's.  

Also before the RO in June 2000 were VA treatment records 
from 1993 to 1994 showing continued treatment for symptoms of 
schizophrenia including a July 1993 record saying that he had 
his first episode of psychosis in 1990 which he attributed to 
difficulty adjusting back to civilian life.  This record 
diagnosed schizoaffective disorder.  However a May 1994 
hospital record for psychotic symptoms diagnosed 
schizophrenia, paranoid type with affective features.  VA 
treatment records from 1997 to 2000 included ongoing 
psychiatric treatment with records from 1999 giving a 
diagnosis of mood disorder/depression, with no hallucinations 
reported.  

Also before the RO in June 2000 was the report of March 2000 
VA psychiatric examination which failed to include either 
evidence of a claims file review or an etiology opinion.  The 
examination did recite a history of the veteran having been 
in service for 2 years,` 3 months and being discharged in 
June 1989.  He gave a history of being hospitalized in a 
private hospital in 1995 and diagnosed with schizophrenia.  
He also gave a history of close family members also having 
diagnosed psychiatric disorders and a post-service history of 
alcohol abuse.  His symptoms reported in this examination 
included sometimes hearing voices, feeling depressed at 
times, stress and poor sleep.  On mental status examination 
he dressed appropriately but his mood was anxious and was 
mildly depressed.  He denied auditory hallucinations at the 
time of the examination but had a history of hearing voices 
off and on.  He endorsed some ideas of reference but denied 
persecutory thoughts.  There was no evidence of loose 
association and he was oriented times 3.  He was diagnosed 
with paranoid schizophrenia with mild depression in remission 
and history of alcohol dependency.  

Received on the same date as the June 2000 rating, but not 
included either in the evidence listed or the body of the 
rating itself and presumed not reviewed, were service 
personnel records reflecting that the veteran received 4 
article 15's.  The first in March 1988 revealed him to have 
made a false statement to a corporal regarding whether he 
turned in gear to a sergeant.  The second dated in September 
1987 revealed him to have been absent without authority for 
about 1 day.  The third in June 1988 revealed him to have 
been incapacitated for proper performance of duties as a 
canoneer due to overindulgence in intoxicating liquor.  The 
fourth dated in September 1988 was crossed out but indicated 
that he disobeyed a lawful order from a noncommissioned 
officer to take his food and move down a chow line.  

Among the evidence received after June 2000 were VA records 
showing that the veteran was hospitalized from August 2001 to 
September 2001 for an acute episode of psychosis.  He was 
found to be aggressive with bizarre, unpredictable behavior 
and appeared to be responding to hallucinations.  His speech 
was likewise disorganized.  He improved with treatment with 
medications and counseling and was diagnosed with 
schizoaffective disorder with psychosis.  He was seen in 
mental hygiene in April 2002 with a 13 year history of 
paranoid schizophrenia with auditory hallucinations and most 
recent hospitalization of August to September 2001 with a 
diagnosis of schizoaffective disorder.  Objective findings 
included reports of auditory hallucinations, although he was 
vague about their nature, and the assessment was 
schizoaffective disorder with history of acute psychosis and 
alcohol abuse reported in remission.  An October 2002 follow 
up gave the same history and diagnosis as in April 2002.  

The veteran in written statements dated June and July 2003 
listed evidence that he alleged would support his claim 
including from a Dr. Brenda Moon who he said treated his 
psychiatric disorder, with notes he claimed were sent to the 
VA and his representative and indicated that this doctor 
could be contacted to provide further information.  He also 
alleged that his service personnel records would provide 
evidence of bizarre behavior in the service.  In addition, he 
submitted allegations in his NOD of September 2003 that he 
had a hospital stay in Fort Allentown, Pennsylvania in 
February 1989 although he was not clear as to the nature of 
this treatment.  

VA treatment records from 2004 to 2005 reveal that the 
veteran was in intensive substance abuse treatment between 
September 2004 and January 2005.  In addition to being 
diagnosed with substance abuse, he was diagnosed in October 
2004 with schizoaffective disorder.  The January 2005 
discharge note assessed him with substance abuse crack 
cocaine in remission and substance abuse mood disorders.  

Based on a review of the evidence, the Board finds that the 
veteran has submitted new and material evidence to reopen his 
claim for service connection for a psychiatric disorder.  The 
veteran's September 2003 statement of a hospital stay in 
Allentown, Pennsylvania in February 1989 raises the 
possibility of potentially pertinent evidence that has yet to 
be associated with the claims file.  The recent evidence of 
active psychotic symptomatology diagnosed as either 
schizophrenia or schizoaffective disorder, coupled with the 
veteran's personnel records showing multiple article 15's and 
his contentions that these article 15's were evidence of 
early manifestation of his psychiatric problems is new as it 
was not previously before the RO.  Such evidence, when 
considered in light of the previous evidence showing long 
term complaints of psychiatric symptoms now raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a psychiatric disorder has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a psychiatric disorder was reopened based on 
the submission of new and material evidence.  

Additionally, the veteran has alleged that he had a hospital 
stay in February 1989 at a Fort Allentown, Pennsylvania, the 
records of which have not been associated with the claims 
file.  Furthermore a review of the Article 15 documents 
currently of record appear to be incomplete as the documents 
describing the offenses state "see continuation sheet," but 
such sheets are not attached.  An attempt should be made to 
obtain the complete service personnel records including 
disciplinary actions.  

The veteran has also alleged pertinent treatment by a Dr. 
Brenda Moon, and should be afforded another opportunity to 
submit such records of treatment along with any other 
potentially pertinent records.  

Finally, the Board finds that a VA examination to ascertain 
the etiology of his current psychiatric disorder is 
necessary.  The VA examination of March 2000 did not include 
a claims file review or etiology opinion.  In light of the 
evidence of possible psychiatric problems manifested in 
service by virtue of his disciplinary troubles and complaints 
of depression on the separation examination as well as 
evidence of treatment for acute psychosis a little more than 
a year after service, an examination is necessary to include 
review of the claims file in its entirety.  

Furthermore, the veteran filed a NOD with the September 2003 
portion of the rating decision that denied entitlement to a 
rating in excess of 20 percent disabling for a left major 
pectoralis injury and denied a rating in excess of 10 percent 
disabling for a right patellar tendonitis.  As previously 
indicated, in response to this rating the veteran, via a 
former representative, submitted a statement received on 
October 20, 2003 that expressed disagreement with these 
determinations.  The letter specifically requested that it be 
considered a NOD regarding higher ratings for the left major 
pectoralis injury and patellar tendonitis.  The RO has not 
provided an SOC addressing these issues, but rather proceeded 
to treat this letter as a claim and subsequently issued 
rating actions for these issues.  However as discussed above, 
the veteran has filed timely an NOD with the September 2003 
rating that adjudicated these issues, and as such requires 
the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  

As previously noted, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted for the claimed disability on 
appeal.    

In view of the foregoing, this matter is remanded for the 
following:

1.  The AOJ should issue the appellant 
and his attorney an SOC as to the issues 
of entitlement to a rating in excess of 
20 percent disabling for a left major 
pectoralis injury and entitlement to a 
rating in excess of 10 percent disabling 
for a right patellar tendonitis.  The 
appellant should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The AOJ should allow the appellant and 
his attorney the requisite period of time 
for a response.

2.  The AOJ must review the entire file 
and ensure for the service connection 
issue on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

3.  The AOJ should also obtain records of 
personnel actions from the National 
Personnel Records Center and should 
contact any other potential storage 
facilities noted in M21-1, Part III, 
4.01, if necessary regarding any records 
of personnel actions taken towards the 
veteran that are not already of record, 
to include disciplinary actions, 
promotions or demotions.  The AOJ should 
also attempt to obtain any additional 
service medical records concerning a 
hospitalization said to have taken place 
at "Fort Allentown, Pennsylvania" in 
February 1989.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

4.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for psychiatric problems 
since his discharge from service.  After 
securing the necessary release(s), the 
AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
attorney should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

5.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
the veteran's claimed psychiatric 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic psychiatric disability?  If so, 
is it at least as likely as not that any 
current psychiatric disorder began in 
service or became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
medical records as well as any service 
personnel records showing disciplinary or 
other personnel actions.  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

6.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


